45 F.3d 437
75 A.F.T.R.2d 95-490
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark E. SCHROEDER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-70469.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Dec. 28, 1994.

Before:  SNEED, D.W. NELSON and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Mark E. Schroeder appeals pro se the tax court's dismissal for failure to state a claim of his petition for redetermination of federal income tax deficiencies for tax years 1984 and 1986 through 1991.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.1


3
Schroeder contends that the compensation he received from his employers was not taxable because his basis in his labor was equal to the amount of compensation he received.  The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Schroeder's motion for an enlargement of time to file a reply brief is denied